Citation Nr: 0806420	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-36 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a neck disorder 
with limitation of motion and shoulder symptoms.

2.  Entitlement to service connection for a neck disorder 
with limitation of motion and shoulder symptoms.

3.  Entitlement to service connection for a right arm 
condition with tingling, to include as secondary to a neck 
disorder.

4.  Entitlement to service connection for a left arm 
condition with tingling, to include as secondary to a neck 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from August 1995 to September 
1999.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which declined to reopen the claim 
of service connection for a shoulder condition with neck pain 
and limitation of motion, and denied service connection for a 
right arm condition with tingling and a left arm condition 
with tingling.  Jurisdiction of the claim is now with the 
Cleveland, Ohio RO.

In July 2007, the veteran testified during a hearing at the 
RO before the undersigned Acting Veterans Law Judge; a 
transcript of the hearing is of record. 

In his May 2005 claim for service connection, the veteran 
claimed service connection for disability of his shoulder and 
neck.  In the August 2005 rating decision, the RO 
characterized the veteran's claim as whether new and material 
evidence had been received to reopen the claim of service 
connection for a shoulder condition with neck pain and 
limitation of motion.  The RO denied the veteran's claim and 
the veteran appealed this decision to the Board.  The RO 
certified the issue to the Board as stated in the August 2005 
rating decision.  During his July 2007 Board hearing, the 
veteran asserted that his neck disorder was the main 
disability and any shoulder pain was a result of his neck 
disorder.  Therefore, although the RO has certified the issue 
on appeal as stated in the August 2005 rating decision, 
applicable law provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue.  38 C.F.R. 
§ 19.35.

While appellate proceedings thereafter ensued with a focus 
upon whether new and material evidence had been obtained to 
reopen the claim of service connection for a shoulder 
condition with neck pain and limitation of motion, the Board 
finds that based on the veteran's assertions of a primary 
neck disability with resultant shoulder pain, the claim 
should be characterized as whether new and material evidence 
has been received to reopen the claim of service connection 
for a neck disorder with limitation of motion and shoulder 
symptoms.  Therefore, the issue for service connection has 
been recharacterized as shown on the title page.

The Board's decision on the petition to reopen the claim of 
service connection for a neck disorder with limitation of 
motion and shoulder symptoms is set forth below.  The claim 
for service connection for a right arm condition with 
tingling, a left arm condition with tingling, and a neck 
disorder with limitation of motion and shoulder symptoms, on 
the merits, is addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.


FINDING OF FACT

The evidence associated with the claims file subsequent to 
the February 2002 RO rating decision relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for a neck disorder with limitation of 
motion and shoulder symptoms and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final February 2002 RO rating 
decision, which denied the veteran's claim of service 
connection for a shoulder condition with neck pain and 
limitation of motion, is new and material, and the veteran's 
claim for this benefit is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence

The veteran seeks service connection for a neck disorder with 
limitation of motion and shoulder symptoms.  The claim of 
service connection for a shoulder condition with neck pain 
and limitation of motion was previously considered and denied 
by the RO in a February 2002 rating decision.  The veteran 
was notified of this decision in an April 2002 letter, but 
did not appeal the decision.  Therefore, the February 2002 RO 
rating decision is final.  38 U.S.C.A. §§ 5104, 7105; 
38 C.F.R. § 20.1103.

The Board is required to consider whether new and material 
evidence has been received to reopen a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  The Board may not then proceed to 
review the issue of whether the duty to assist has been 
fulfilled, or undertake an examination of the merits of the 
claim.  The Board will therefore undertake a review of the 
new and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when a claimant seeks to reopen a previously denied claim, VA 
must examine the bases for the denial in the prior decision 
and advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In a June 2005 letter, the RO advised the 
veteran that the claim for service connection for a shoulder 
condition with neck pain and limitation of motion was 
previously denied and had become final.  The RO also defined 
the terms "new" and "material", explained the reason for 
the previous denial, and indicated that the evidence 
submitted must relate to this fact in order to be new and 
material.  This notification satisfies the requirements of 
Kent.  Furthermore, the Board finds the evidence associated 
with the claims file is sufficient to reopen the claim for 
service connection for a neck disorder with limitation of 
motion and shoulder symptoms, and as such a deficiency in 
notice, if any, does not inure to the veteran's prejudice 
regarding this claim.

Overall, the Board has considered the Veterans Claims 
Assistance Act of 2000 (VCAA) with regard to the matter on 
appeal but finds that, given the favorable action taken 
below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. § 3.159

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

At the time of the February 2002 RO rating decision, the 
evidence of record consisted of service medical records, a VA 
treatment record, and a VA examination report.  Subsequently, 
the veteran submitted additional VA treatment records, a 
private medical record, lay statements, and hearing testimony 
from a Board hearing.

The evidence submitted subsequent to the February 2002 RO 
rating decision is new, in that it was not previously of 
record.  In addition, the evidence is also material.  In this 
regard, in February 2002, the claim for service connection 
for a shoulder condition with neck pain and limitation of 
motion was denied as there was no evidence that the veteran's 
condition incurred in or was caused by service.  Evidence of 
record at the time of the February 2002 Board decision 
included service medical records, which showed that in May 
1997, the veteran sought medical treatment after falling in a 
pitch during pre-Ranger training.  He did not complain of 
pain in the neck or shoulder.  The February 2000 VA 
examination report revealed a diagnosis of cervical spine 
strain and the X-ray results revealed cervical straightening 
and were otherwise normal.  An August 2001 VA X-ray revealed 
straightening of the cervical lordotic curvature, which may 
be positional or may be due to some degree of muscle spasm.  
In addition, a VA treatment record shows a diagnosis of 
myopic sprain of cervical spine.

The evidence submitted since the February 2002 decision 
includes specifically a July 2007 private medical record from 
B.C., D.C., a chiropractor, who opined that it was as likely 
as not that the veteran's neck pain was related to his 
parachute injury that occurred during his military service.

Presumed credible for the limited purpose of ascertaining its 
materiality, the competent medical evidence submitted after 
the final February 2002 RO rating decision reflects evidence 
that the veteran's neck disorder is related to his service.  
This evidence is material as it relates to an unestablished 
fact, which is evidence of disability that is related to 
service.

Accordingly, the Board finds that the claim for service 
connection for a neck disorder with limitation of motion and 
shoulder symptoms is reopened.  To this extent and to this 
extent only, the appeal will be granted. 


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a neck disorder 
with limitation of motion and shoulder symptoms is reopened.


REMAND

As the claim for a neck disorder with limitation of motion 
and shoulder symptoms has been reopened, the Board finds that 
further RO action on the claim is warranted.

In this regard, the veteran asserts that his neck disability 
is related to performing continuous jumps in service as part 
of his Airborne training.  Specifically, during his July 2007 
Board hearing, the veteran testified that during training, 
there was a jump tower that he would jump from and on one 
occasion, he jumped from the tower and landed on his back and 
neck, which he believed was the initial injury to his neck.  
His Form DD-214 shows that his completed a Ranger 
Indoctrination Program and completed Basic Airborne School.  
His service medical records show that in May 1997, he sought 
treatment after falling in a pitch during pre-Ranger 
training; however he did not complain of neck pain, rather he 
complained of left ankle pain.  In a July 2007 letter, the 
veteran's mother, M.L., stated that the veteran mentioned to 
her that he injured himself when he jumped off the tower 
while in service.  To her knowledge, the veteran landed on 
his shoulder.  In addition, she stated that in another 
instance, the veteran mentioned to her that he caught his 
shoulder on a line or wire when he jumped from an airplane 
during training.  Although the veteran's service medical 
records do not show that he injured his neck while he was in 
service, the service medical records do support his testimony 
that he injured his neck while training for his Ranger 
service, as he is shown to have completed a training program, 
and his records indicate that he did injure himself in 
another regard during his Ranger training.

Further, current medical records indicate that the veteran 
has a diagnosis of herniated nucleus pulposus of C5-6 based 
on magnetic resonance imaging (MRI), as shown by a May 2005 
VA treatment record.  In addition, the July 2007 non-VA 
treatment record from Dr. B.C. shows an opinion from a 
chiropractor that the veteran's current neck pain is as 
likely as not related to his parachute injury that occurred 
in service.  However, Dr. B.C. did not indicate that he 
reviewed the veteran's entire claims file prior to rendering 
this opinion.  

As such, the veteran is shown to have a current neck 
disability, he is shown to have an injury in service, and 
there is indication that his current neck disability is 
related to his injury in service, the Board finds that a VA 
examination is "necessary," with review of the claims file, 
to determine whether the veteran's neck disorder with 
limitation of motion and shoulder symptoms is related to his 
service.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2007), 
38 C.F.R. § 3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In addition, regarding the veteran's claims for service 
connection for a right arm condition with tingling and a left 
arm condition with tingling, the veteran also asserted during 
his July 2007 Board hearing that his right arm and left arm 
conditions are secondary to his neck disorder.  A January 
2004 VA treatment record shows the veteran complained of 
symptoms in the right upper extremity.  The diagnosis was 
radicular symptoms of probable cervical spine nerve 
compression, though not documented.  Further, the veteran's 
service medical records show that in an August 1999 Report of 
Medical History, the veteran was noted to complain of his 
left arm/shoulder that occasionally went to sleep and had 
cramps.  As there is medical documentation that the veteran's 
right upper extremity disability is related to his cervical 
spine (neck) condition, and that the veteran complained of 
left arm symptoms while in service, the Board finds that the 
issues of service connection for a right arm condition and a 
left arm condition should also be remanded for a VA 
examination to determine whether the conditions are related 
to his neck disorder or related to his service.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2007), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon, 20 Vet. App. at 79.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Community Based Outpatient Clinic (CBOC) in Ravenna, Ohio, 
dated up to September 2006.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records since September 2006, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2007) as regards requests for records from Federal 
facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Ravenna 
CBOC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's neck disorder, right arm 
condition with tingling, and left arm 
condition with tingling, from September 
2006 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The veteran should be afforded 
appropriate examinations in relation to 
his claims of service connection for a 
neck disorder with limitation of motion 
and shoulder symptoms, right arm condition 
with tingling, and left arm condition with 
tingling, to ascertain the nature and 
etiology of the disorders that may be 
present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the physician(s) should be 
accomplished.  The physician(s) must 
review all pertinent records associated 
with the claims file, particularly the 
veteran's service medical records, the 
July 2007 opinion from B.C., D.C. that the 
veteran's neck pain is related to his 
parachute injury in service, the January 
2004 VA treatment record that shows 
radicular symptoms to the right arm of 
probable cervical spine nerve compression, 
and the veteran's lay assertions presented 
during the July 2007 Board hearing, and 
offer an opinion regarding the following:

a) Whether the veteran has a neck disorder 
with limitation of motion and shoulder 
symptoms that is at least as likely as not 
(e.g., a 50 percent or greater likelihood) 
causally or etiologically related to any 
in-service parachuting training injury.

b) Whether the veteran has a right arm 
condition that is at least as likely as 
not caused or aggravated by a neck 
disorder or is causally or etiologically 
related to his service.

c) Whether the veteran has a left arm 
condition that is at least as likely as 
not caused or aggravated by a neck 
disorder or is causally or etiologically 
related to his service.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the physician(s) for review 
in connection with the examinations.

3.  Then, this case should be 
readjudicated.  If one or more claims 
remains denied, a Supplemental Statement 
of the Case should be furnished to the 
veteran and his representative before the 
case is returned to the Board, and a 
reasonable period of time should be 
allowed for a response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


